DETAILED ACTION
This Office action is in response to the RCE filed 15 December 2021. Claims 1-3, 5-10, 12-15, 19-21, 24, 26, 28, and 29 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2020/0028599).
For Claims 1 and 13, Zhang teaches a method for beamforming information interaction, a network device, the network device being a first network device and comprising: a transceiver and a processor (see paragraphs99, 292), the method comprising: 
receiving, by a first network device, first beamforming information sent by a second network device, the first network device being a network device corresponding to a present serving cell for a terminal, the second network device being a neighbouring network device of the first network device (see paragraphs 202-204, 207: measurement configuration), wherein the first beamforming information is information related to beam measurement of the second network device, and the first beamforming information comprises first measurement configuration information applicable to all beams in multiple cells (see paragraphs 7-8, 13, and 15) and the first measurement configuration information comprises a measurement frequency, a measurement cycle, a measurement duration, a beamforming resource allocation parameter and cell identifier of the multiple cells (see paragraphs 174, 176); and 
configuring, by the first network device, the terminal according to the first beamforming information (see abstract, paragraphs 163, 177, 184).  
For Claims 2 and 14, Zhang teaches the method, wherein configuring, by the first network device, the terminal according to the first beamforming information comprises: configuring, by the first network device, the terminal for beam measurement according to the first measurement configuration information (see paragraphs 177, 184, 208).  
For Claims 3 and 15, Zhang teaches the method, further comprising: sending, by the first network device, parameter request information to the second network device, the parameter request information being configured to request the second network device for the first measurement configuration information (see paragraphs 177, 184, 208).  
For Claim 5, Zhang teaches the method, wherein the first measurement configuration information is carried in network device configuration signaling or handover configuration signaling (see paragraphs 202, 207-208).  
For Claim 6, Zhang teaches the method, wherein the network device configuration signaling comprises establishing signaling of a network device interface or updating signaling of a network device configuration (see paragraphs 202, 218).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-9, 12, 19-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0028599) as applied to claims 1 and 13 above, and further in view of Frenger et al. (US 2016/0044551).
For Claims 7 and 19, Zhang as applied above is not explicit as to, but Frenger teaches the method, wherein the first beamforming information further comprises a first measurement result, and configuring, by the first network device, the terminal according to the first beamforming information comprises: performing, by the first network device, a cell handover for the terminal according to the first measurement result (see Figure 5, paragraphs 71, 72; also paragraphs 55, 56; also paragraphs 38, 53, 62: handover signaling, command, decision). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use measurement information provided by candidate cells as in Frenger when implementing the method of Zhang. The motivation would have been to perform handover based on more accurate measurements.
For Claims 8 and 20, Zhang as applied above is not explicit as to, but Frenger further teaches the method, further comprising: 
sending, by the first network device, second measurement configuration information to the terminal, the second measurement configuration information being configured to instruct the terminal to send an uplink signal on a beam according to the second measurement configuration information (see paragraphs 47, 49); and 
performing, by the first network device, beam measurement to obtain a second measurement result based on the uplink signal (see paragraph 49), wherein 
performing, by the first network device, the cell handover for the terminal according to the first measurement result comprises: performing, by the first network device, the cell handover for the terminal according to the first measurement result and the second measurement result (see paragraphs 52, 53; also paragraphs 38, 53, 62: handover signaling, command, decision). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use measurement information provided by candidate cells as in Frenger when implementing the method of Zhang. The motivation would have been to perform handover based on more accurate measurements.
For Claims 9 and 21, Zhang as applied above is not explicit as to, but Frenger teaches the method, further comprising: 
sending, by the first network device, measurement configuration coordination information to the second network device, the measurement configuration coordination information being configured to coordinate with the second network device about measurement configuration information used for measurement of an uplink signal on a beam (see paragraph 47, step 102; paragraphs 55, 56); and 
receiving, by the first network device, feedback information of the measurement configuration coordination information from the second network device (see paragraphs 55, 56). 

For Claims 12 and 24, Zhang as applied above is not explicit as to, but Frenger teaches the method, further comprising: sending, by the first network device, second beamforming information to a third network device, the second beamforming information being information related to beam measurement of the first network device (see paragraphs 10, 39: a base station plays both serving and target node roles; paragraphs 55, 56: sharing measurement information). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for the first device to send beamforming information to another device as in Frenger when servicing communication device as in Zhang. One of ordinary skill would have been able to do so with the reasonably predictable result of allowing a communication device to move through the network.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0028599) and Frenger et al. (US 2016/0044551) as applied to claims 1, 7, 13, and 19 above, and further in view of Kwon et al. (US 2017/0212117).
For Claims 10 and 22, the references as applied above are not explicit as to, but Kwon teaches the method, wherein the first measurement result is carried in handover configuration signaling, and the handover configuration signaling comprises handover request signaling or handover confirmation signaling (see paragraphs 109, 126). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to performing signaling as in Kwon when implementing the method of Zhang and Frenger. One . 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0028599) as applied to claim 1 above, and further in view of Chen et al. (US 2013/0010763, hereinafter “Chen ‘763).
For Claim 26, Zhang as applied above is not explicit as to, but Chen ‘763 teaches the method, wherein responsive to determining by the first network device that the terminal is capable of being handed over to the adjacent cell, sending, by the first network device, the parameter request information to the second network device (see paragraphs 6, 100, 108: it is known to have the source BS request measurement information from the target BS upon making a handover decision).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to acquire measurement information as in Chen ‘763 when implementing the method of Zhang. The motivation would be to ensure that appropriate values are measured when making handover-related determinations.

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0028599) in view of Frenger et al. (US 2016/0044551).
For Claim 28, Zhang teaches a method for beamforming information interaction, comprising:
 receiving, by a first network device, first beamforming information sent by a second network device, the first network device being a network device corresponding to a present serving cell for a terminal, the second network device being a neighbouring network device of the first network device, wherein the first beamforming information is information related to beam measurement of the second 
configuring, by the first network device, the terminal according to the first beamforming information (see abstract, paragraphs 163, 177, 184).
Zhang as applied above is not explicit as to, but Frenger teaches 
the first beamforming information comprising a first measurement result (see Figure 5, paragraphs 71, 72; also paragraphs 55, 56); and 
configuring, by the first network device, the terminal according to the first beamforming information, comprising: 
sending, by the first network device, second measurement configuration information to the terminal, the second measurement configuration information being configured to instruct the terminal to send an uplink signal on a beam according to the second measurement configuration information (see paragraphs 47, 49); 
performing, by the first network device, beam measurement to obtain a second measurement result based on the uplink signal (see paragraph 49); and 
performing, by the first network device, a cell handover for the terminal according to the first measurement result and the second measurement result (see paragraphs 52, 53; also paragraphs 38, 53, 62).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use measurement information provided by candidate cells as in Frenger when implementing the method of Zhang. The motivation would have been to perform handover based on more accurate measurements.
For Claims 29, Zhang as applied above is not explicit as to, but Frenger further teaches the method, further comprising: 

receiving, by the first network device, feedback information of the measurement configuration coordination information from the second network device (see paragraphs 55, 56). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use measurement information provided by candidate cells as in Frenger when implementing the method of Zhang. The motivation would have been to perform handover based on more accurate measurements.

Response to Arguments
The amendment filed 15 December 2021 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 102 and 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ingale et al. (US 2018/0359790) teaches the use of a measurement configuration applicable to all beams in multiple cells and including parameters such as cycle, duration, and frequency. Baek et al. (US 216/0150435) teaches a base station configuring measurement or parameters applied by default to all beams. Geng et al. (US 2019/0223043) teaches a measurement configuration applied to beams of different cells.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        1/31/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466